Citation Nr: 0916477	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-38 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for 
diverticulosis/diverticulitis, status-post colon resection. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Jackson, Mississippi.


FINDING OF FACT

Throughout the entire period of the claim, the Veteran's 
disability has been manifested by subjective complaints of 
constipation and discomfort; frequent episodes of bowel 
disturbance, peritoneal adhesions, or ulcerative colitis has 
not been shown.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
diverticulosis/diverticulitis, status-post colon resection, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.114, Diagnostic Codes 
(DCs) 7301, 7319, 7323, 7327 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the veteran has perfected an appeal as to the assignment 
of initial rating following the initial award of service 
connection, the Board must evaluate all the evidence of 
record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).   This could 
result in staged ratings, i.e. separate ratings for different 
time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

In the present case, the RO granted service connection for 
diverticulosis/
diverticulitis, status-post colon resection in March 2005 and 
assigned a noncompensable (0 percent) rating pursuant to DC 
7327.  In May 2005, the Veteran filed a notice of 
disagreement with the initial noncompensable evaluation 
assigned to this disability and requested a noncompensable 
rating.  Specifically, he argues that, because he experiences 
constipation and "discomfort" in the far left side, he is 
entitled to a rating of 10 percent or higher.  

According to DC 7327, diverticulitis is rated as irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitis, 
depending on the predominant disability picture.  38 C.F.R. 
§ 4.114.  For a 10 percent rating to be assigned under any of 
these three disability ratings, the evidence must show the 
following:

*	irritable colon syndrome (spastic 
colitis, mucous colitis, etc.), 
moderate in severity, with frequent 
episodes of bowel disturbance with 
abdominal distress (rated as 10 
percent disabling under DC 7319);
*	adhesions of the peritoneum, 
moderate in nature, with pulling 
pain on attempting work or 
aggravated by movements of the body 
(rated as 10 percent disabling under 
DC 7301);
*	adhesions of the peritoneum, 
moderate in nature, with occasional 
episodes of colic pain, nausea, 
constipation (perhaps alternating 
with diarrhea) or abdominal 
distension (rated as 10 percent 
disabling under DC 7301); or
*	ulcerative colitis, moderate in 
nature, with infrequent 
exacerbations (rated as 10 percent 
disabling under DC 7323).

For the reasons discussed below, the Board finds that the 
evidence of record demonstrates that a disability rating of 
10 percent is not warranted.  

In considering whether a compensable rating is warranted 
based upon symptoms of irritable colon syndrome, the Board 
finds that frequent episodes of bowel disturbance with 
abdominal distress have not been shown.  The Board 
acknowledges the Veteran's statements that he tends to be 
constipated, having bowel movements once a week, and that he 
experiences discomfort on his left side.  However, even 
assuming that he experienced constipation, the evidence 
suggests that he does not have frequent episodes of bowel 
disturbance accompanied with abdominal distress, as is 
required for a compensable rating under DC 7319.  

Specifically, despite the Veteran's subjective reports of 
infrequent bowel movements, he denied diarrhea or alternation 
of bowel habits in the December 2005 VA examination.  
Additionally, he reported only "occasional" episodes of 
abdominal discomfort and specifically denied any abdominal 
pain.  Importantly, upon physical examination in November 
2004 and December 2005, the VA examiner specifically noted 
normative bowel sounds and a nontender abdomen.  

Here, the Veteran's subjective reports of constipation with 
occasional abdominal discomfort, without evidence of frequent 
episodes of bowel disturbance accompanied by abdominal 
distress, are insufficient to warrant a compensable rating 
for moderate irritable colon syndrome.  

Next, the evidence does not demonstrate that a 10 percent 
rating is warranted for symptomatology associated with 
peritoneal adhesions.  In this regard, while the Veteran had 
reported constipation and abdominal discomfort, the evidence 
of record is absent for complaints of or medical findings 
related to adhesions of the peritoneum, a necessary 
requirement for a compensable disability rating under DC 
7301.  

Similarly, in considering whether a compensable rating is 
warranted for symptoms of ulcerative colitis, infrequent 
exacerbations of colitis has not been shown as is necessary 
to warrant a 10 percent rating under DC 7323.  As the 
evidence is absent of any complaints of or medical findings 
related to colitis, a compensable rating is not warranted 
under this provision.  

The Board has also considered the Veteran's statements 
alleging entitlement to a higher rating.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
diverticulosis/diverticulitis is not the type of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, No. 06-
0164 (March 3, 2009). 

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
diverticulosis/diverticulitis; however, disability ratings 
are made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the Veteran's assessment of 
the severity of his disability. 

For these reasons, the Board finds that, throughout the 
entire period of the claim, the Veteran's symptoms associated 
with diverticulosis/diverticulitis have not more nearly 
approximated the rating criteria for a compensable disability 
rating under the applicable rating criteria for irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitus.   
Of importance, the Board notes that both VA examinations 
indicated that his diagnosis of 
diverticulosis/diverticulitis, status-post a 1999 colon 
resection surgery, was "currently asymptomatic." 

In summary, because frequent episodes of bowel disturbance, 
peritoneal adhesions, or ulcerative colitis is not 
demonstrated, the Board finds that the Veteran's complaints 
of constipation and discomfort, standing alone, are not 
sufficient to warrant a compensable disability rating 
pursuant to the applicable rating criteria.
 
The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the evidence does not demonstrate frequent 
periods of hospitalization.  Further, although the Veteran 
indicated in a May 2005 statement that, because of his 
surgery, certain activities are be limited, there is no 
indication in the record that his 
diverticulosis/diverticulitis resulted in any occupational 
impairment or that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  

In this regard, the Board notes that the December 2005 VA 
examiner indicated that the Veteran's condition did not 
prevent employment and that he was independent in his 
activities of daily living, although the examiner also noted 
that a medical opinion could not be rendered without 
resorting to conjecture.  Therefore, the Board finds that the 
evidence indicates that his disability has not caused marked 
interference with employment.

For these reasons, the Board finds that the requirements for 
a referral for an extraschedular evaluation for his 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for a 
compensable rating for diverticulosis/diverticulitis, status-
post colon resection, the Board is unable to grant the 
benefits sought.  The Board further finds that his symptoms 
remained constant throughout the appeal period and, as such, 
staged ratings are not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for diverticulosis/diverticulitis.  Courts have held that, 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records with the claims file.  Furthermore, 
he submitted private medical evidence and statements in 
support of his claim, and he was afforded VA examinations 
with regard to the issue on appeal in November 2004 and 
December 2005.  

While the Veteran questioned the sufficiency of the first VA 
examination in November 2004, due to being "uncomfortable 
with the examiner," the Board determines that both of the VA 
examinations were adequate for rating purposes.  

In this regard, the Veteran has not asserted any objection to 
the examination itself, and there is no indication that the 
VA examiner was not fully aware of the Veteran's past medical 
history or that the examiner misstated any relevant fact.  
See generally Glover v. West, 185 F.3d 1328, 1333 (Fed. Cir. 
1999) (providing that "a bald, unsubstantiated claim for an 
increase in disability rating is not evidence of a material 
change in that disability and is insufficient to trigger the 
agency's responsibility to request a reexamination"); 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board also notes that although the Veteran identified 
outstanding private medical records that have not been 
associated with the claims file, the RO advised him of its 
unsuccessful attempts to obtain the requested information in 
June 2005 and November 2005.  After he initially advised the 
RO that he would obtain the private medical records, he 
declined to do so and, instead, requested that the Board 
proceed with rendering a decision on his appeal based on the 
existing evidence of record.  Therefore, the Board finds that 
the available records and medical evidence have been obtained 
in order to make an adequate determination with regard to the 
Veteran's claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A compensable rating for diverticulosis/diverticulitis, 
status-post colon resection, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


